DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  If Applicant fails to provide a sufficiently descriptive title, Examiner will do so upon allowance of the claims.

	Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated (see instant specification, ¶ 22, “a traditional waveguide display apparatus”).  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2020/0310121) in view of Ding (CN 107966819; published 4/27/18).

	Regarding claim 1, Choi discloses a waveguide-based augmented reality display apparatus, comprising: an image source, configured to display an image and generate a light beam according to image data of the displayed image (abstract, fig. 1, fig. 3, ¶ 23-24, ¶ 34-37, pixel array 26 with light source 104),
	wherein the light beam comprises a first polarized light and a second polarized light alternately displayed at a preset frequency, the first polarized light has a first polarization state and the second polarized light has a second polarization state different from the first polarization state (fig. 3, figs. 6-7, ¶ 37-47, polarization-based multiplexing disclosed; see also fig. 9 and ¶ 49-50, time division multiplexing disclosed; 
	a single waveguide, being spaced from the image source (fig. 3, ¶ 38-40, waveguide 116);
	a first in-coupling device configured to couple the first polarized light into the waveguide (figs. 6-7, ¶ 25, ¶ 37-47, e.g., 114X);
	a second in-coupling device configured to couple the second polarized light into the waveguide (figs. 6-7, ¶ 25, ¶ 37-47, e.g., 114Y);
	a first out-coupling device configured to couple out a first sub-image of the first polarized light propagating in the waveguide in a preset area (figs. 6-7, ¶ 25, ¶ 37-47, e.g., 120X);
	and a second out-coupling device configured to couple out a second sub-image of the second polarized light propagating in the waveguide in the same preset area (figs. 6-7, ¶ 25, ¶ 37-47, e.g., 120Y);
	and the first sub-image and the second sub-image are alternately displayed, and are fused and superimposed in human eyes due to a persistence of vision (¶ 34-35, ¶ 42-43, e.g., time division multiplexing; see also ¶ 49-50, ¶ 59).
	Choi fails explicitly disclose a first in-coupling device, arranged on one side of the waveguide adjacent to the image source; a second in-coupling device, arranged on one side of the waveguide away from the first in-coupling device; a first out-coupling device, arranged on one side of the waveguide adjacent to the image source; and a second out-coupling device, arranged on one side of the waveguide away from the first out-coupling 
	Ding teaches a first in-coupling device, arranged on one side of the waveguide adjacent to the image source (fig. 2, e.g., coupler 1031; see associated ‘Description’ section of translation provided);
	a second in-coupling device, arranged on one side of the waveguide away from the first in-coupling device (fig. 2, e.g., coupler 1032; see associated ‘Description’ section of translation provided);
	a first out-coupling device, arranged on one side of the waveguide adjacent to the image source (fig. 2, e.g., coupler 1051; see associated ‘Description’ section of translation provided);
	and a second out-coupling device, arranged on one side of the waveguide away from the first out-coupling device (fig. 2, e.g., coupler 1052; see associated ‘Description’ section of translation provided);
	wherein, an out-coupling grating vector of the first polarized light and an out-coupling grating vector of the second polarized light have different directions (fig. 2, see associated ‘Description’ section of translation provided, e.g., optionally, first and second output couplers couple light out in a first and second viewing direction, respectively).
	Choi and Ding are both directed to waveguide display devices utilizing polarized light.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Choi with the coupler arrangement of Ding since such a modification improves visual brightness uniformity (Ding, abstract) and improves the system viewing angle (Ding, abstract).

	Regarding claim 2, Ding further teaches wherein the first in-coupling device and the first out-coupling device are transmission gratings (fig. 2).

	Regarding claim 3, Choi discloses wherein the second in-coupling device and the second out-coupling device are reflection gratings; the second polarized light is coupled into the waveguide through the second in-coupling device, totally reflected in the waveguide and transmitted to the second out-coupling device, and then coupled out to the preset area through the second out-coupling device and the first out-coupling device sequentially (fig. 3, figs. 6-7, ¶ 37-47, couplers may be transmissive or reflective).

	Regarding claim 4, Ding further teaches wherein the first polarization state and the second polarization state are an S polarization state and a P polarization state, respectively (fig. 2, see associated ‘Description’ section of translation provided, S and P polarization disclosed).

	Regarding claim 5, Choi discloses wherein the first polarization state and the second polarization state are a left-handed circular polarization state and a right-handed circular polarization state, respectively (figs. 6-7, ¶ 37-47 left and right-handed polarization disclosed).

	Regarding claim 6, Choi discloses wherein the image source comprises an image display for displaying the image and a polarization modulator arranged on one 

	Regarding claim 7, Ding further teaches wherein the first in-coupling device and the second in-coupling device are arranged on opposite sides of the waveguide and are aligned coaxially with an optical axis (fig. 2).

	Regarding claim 8, Ding further teaches wherein the first out-coupling device and the second out-coupling device are arranged on opposite sides of the waveguide and are aligned coaxially with an optical axis (fig. 2).

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Ding as applied to claim 1 above, and further in view of Waldern et al. (US 2019/0113829).

	Regarding claim 9, Choi in view of Ding fails to explicitly disclose wherein the image source is configured to alternately form the first polarized light and the second polarized light at a frequency greater than or equal to 48 frames per second, so that the display frequencies of the coupled-out first sub-image and the second sub-image are greater than or equal to 24 frames per second, respectively.

	Choi in view of Ding and Waldern are both directed to waveguide display devices.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Choi in view of Ding with the display frequency of Waldern since such a modification provides a 60 Hz image frame rate (Waldern, ¶ 67) and provides low cost and low complexity (Waldern, ¶ 67).

	Regarding claim 10, Choi in view of Ding fails to explicitly disclose a collimator arranged between the image source and the waveguide, wherein the collimator is configured to process the first polarized light and the second polarized light into a collimated light.
	Waldern teaches a collimator arranged between the image source and the waveguide, wherein the collimator is configured to process the first polarized light and the second polarized light into a collimated light (figs. 1 and 5, ¶ 71, input image node collimates the input light into the required field of view).
	Choi in view of Ding and Waldern are both directed to waveguide display devices.  
.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Ding as applied to claim 1 above, and further in view of Robbins et al. (US 2017/0131551).
	
	Regarding claim 11, Choi discloses wherein the first out-coupling device and the second out-coupling device have a grating vector of (√2/2)k0√[(n1)2+1], wherein k0=2π/λx, and x=1 or 2; wherein λ1 represents a wavelength of the first polarized light, λ2 represents a wavelength of the second polarized light, and n1 represents a refractive index of the waveguide (fig. 3, figs. 6-10, ¶ 37-47, ¶ 51-59, any suitable combination of wavelength multiplexing and polarization multiplexing may be used; for a given refractive index, the above equation is essentially equal to a constant/ λx; no dimensions for wavelength claimed and therefore the wavelength can be freely set; Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Choi as required by this claim, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Alter, 105 USPQ 233 (CCPA 1955). Moreover, in the absence of any criticality (i.e., unobvious and/or unexpected result(s)), the parameter set forth above would have been obvious to In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990));
	Choi in view of Ding fail to explicitly disclose wherein an out-coupling grating of the first out-coupling device and an out-coupling grating of the second out-coupling device have an angle of φ with a respective corresponding in-coupling grating, wherein φ=π/2-θ, 0 < θ ≤ arcsin {(n1 – 1)/(√2√[(n1)2 + 1])}.
	Robbins teaches wherein an out-coupling grating of the first out-coupling device and an out-coupling grating of the second out-coupling device have an angle of φ with a respective corresponding in-coupling grating, wherein φ=π/2-θ, 0 < θ ≤ arcsin {(n1 – 1)/(√2√[(n1)2 + 1])} (¶ 128, rolled k-vector disclosed; Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Robbins as required by this claim, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Alter, 105 USPQ 233 (CCPA 1955). Moreover, in the absence of any criticality (i.e., unobvious and/or unexpected result(s)), the parameter set forth above would have been obvious to a person having ordinary skill in the art, In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990)).
	Choi in view of Ding and Robbins are both directed to waveguide display devices.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Choi in view of .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Huang et al. (US 2021/0199970)
Yang (US 2021/0064082)
Kanaya et al. (US 2021/0011293)
Grant et al. (US 2020/0264378)
Ouyang (US 2019/0339531)
Oku et al. (US 2019/0146221)
Popovich et al. (US 2019/0121027)
Robbins et al. (US 2018/0113309)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH L CRAWLEY whose telephone number is (571)270-7616. The examiner can normally be reached Monday - Friday 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEITH L CRAWLEY/Primary Examiner, Art Unit 2626